Citation Nr: 1234310	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-10 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left knee disability, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to an increased rating for bilateral pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty service from October 1944 to November 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the Veteran's claim of service connection for a left knee disability and denied an increased rating for his service-connected bilateral pes planus.  In July 2011, the Veteran testified at a hearing before the Board at the RO (Travel Board).  A transcript is of record.  In September 2011, the Board reopened the Veteran's claim of service connection for a left knee disability and remanded the underlying service connection claim as well as the increased rating claim for additional development.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's left knee injury in service was acute and resolved, and a chronic left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the Veteran's current left knee disability is not shown to be related to his service or to an injury therein, or to have been caused or aggravated by his service-connected bilateral pes planus.

2. At no time during the appeal period has the Veteran's bilateral pes planus been manifested by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities; marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, have also not been shown.


CONCLUSIONS OF LAW

1. Service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

1. A rating in excess of 10 percent for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim of service connection for a left knee disability, a pre-adjudication March 2007 letter advised him of the evidence necessary to substantiate his claim on a direct basis, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Board notes, however, that subsequent to the March 2007 VCAA notice letter and initial adjudication of the Veteran's service connection claim, the Veteran (via his representative) argued that his left knee disability was also entitled to service connection because it was secondary to his service-connected bilateral pes planus.  He has not been provided a VCAA notice letter that advises him of the evidence necessary to substantiate his service connection claim on a secondary service connection theory of entitlement.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Veteran has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim.  Notably, it was the Veteran's representative who raised the matter of secondary service connection both in his February 2010 written argument and at the July 2011 hearing before the Board.  In particular, in the February 2010 written argument, the Veteran's representative cited to the relevant regulation for disabilities that are proximately due to, or aggravated by, service-connected disease or injury (38 C.F.R. § 3.310).  At the July 2011 hearing before the Board, he tailored his questions to include whether the Veteran's left knee disability was secondary to his service-connected bilateral pes planus.  See July 2011 Travel Board hearing transcript, pp. 10-11.  The Veteran's claim was then readjudicated in an August 2012 supplemental statement of the case after additional development was undertaken to address the claim of secondary service connection.  Based on the foregoing, it seems clear that the Veteran (via his representative) has actual knowledge and is well aware of the elements necessary to substantiate a secondary service connection claim.  Accordingly, the Board finds that the Veteran has had a meaningful opportunity to participate in the development of his service connection claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the Veteran's claim for an increased rating for his service-connected bilateral pes planus, the VCAA requirement for such a claim is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  In September 2011, the Veteran's claim was remanded, in pertinent part, to obtain his records from the Social Security Administration (SSA).  In September 2011, SSA advised that they either did not have or were unable to locate their file for the Veteran.  Thereafter, the RO contacted the Veteran who also advised in October 2011, that he did not have a copy of his SSA records.  Accordingly, the Board finds that all efforts to secure SSA records on the Veteran's behalf have been exhausted.  

To ensure compliance with VA's duty to assist, the RO also arranged for VA examinations in June 2007, December 2009, and in September 2011; as will be discussed in greater detail below, those examinations are adequate.  The Veteran has not identified any pertinent evidence that remains outstanding and in a statement received in August 2011 indicated that he did not have any more information or evidence to submit to support his claim.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases (including arthritis) service connection may be established on a presumptive basis if they become manifested to a compensable degree in a specified period of time postservice (one year for arthritis). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

The competent (medical) evidence of record shows that the Veteran has a variously diagnosed left knee disability.  Specifically, on December 2009 and September 2011 VA examinations, left knee strain and left knee chondromalacia patella were diagnosed, respectively.  It is the Veteran's contention that such disability is either directly related to his service or to his service-connected bilateral pes planus.

Regarding the Veteran's first theory of entitlement, direct service connection, his STRs show that in January 1945, he sustained an acute left knee injury that resulted in pain and swelling.  He contends that his current left knee disability is related to this left knee injury in service.

In various statements, the Veteran asserts that he has had problems with his left knee ever since his left knee injury in service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like pain in his left knee, his statements that he has had problems with his left knee ever since service are not credible.

Significantly, a review of the Veteran's STRs subsequent to the January 1945 left knee injury show that they are silent for any additional complaints, findings, treatment, or diagnoses related to the left knee, and on October 1946 service separation physical examination, his musculoskeletal system was noted to be without defects.  Furthermore, a review of the record shows that the Veteran did not complain of, or seek compensation for, a left knee disability when he filed a formal claim of service connection for malaria, pes planus, and hyperopic astigmatism in December 1946 (which claim demonstrates he was aware of his right to compensation for disability related to service).  He also did not complain of, or seek compensation for, a left knee disability when he sought outpatient treatment for an eye condition in June 1950.  Instead, the first postservice indication that the Veteran was having trouble with his left knee was in May 1975 when he requested service connection for a "left leg" problem (and whereupon "probable chondromalacia of the left knee" was diagnosed during an August 1975 VA examination that was conducted in association with such claim).  It would appear logical, however, that if the Veteran had problems with his left knee that started in service, as alleged, he would have sought medical treatment and/or filed a claim of service connection for such sooner than almost 29 years after the symptoms appeared.  Notably, when the Veteran was examined in August 1975 for a "left leg" problem, he reported only that he had started noticing stiffness and pain in his left knee about three months prior to the examination, and did not report having such problems since his time in service.  In fact, no mention was made during this examination of his January 1945 injury to the left knee.

Having found the Veteran's statements that his left knee disability had its onset in service not credible, the Board finds that service connection for a left knee disability on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that left knee arthritis was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  

Regarding whether the Veteran's left knee disability is otherwise related to his service, to include his left knee injury therein, the Veteran's postservice VA treatment records show only that he has on various occasions reported to his healthcare providers that he has suffered from left knee pain since service; they do not include any medical opinions as to whether his current left knee disability to his service.  The only medical evidence that specifically addresses that question consists of the December 2009 and September 2011 VA examination reports.  On December 2009 VA examination, it was the examiner's opinion that given that the Veteran's in-service injury had taken place over 60 years earlier with no objective evidence of arthritis or chondromalacia, he could not directly link that injury to the Veteran's current left knee strain, and therefore could not resolve the issue without resorting to speculation.  Such an opinion is, in essence, a non-opinion, inadequate and lacking in probative value.

In contrast, the September 2011 VA examiner reviewed the Veteran's entire claims file, including the medical opinion already of record, gave consideration to the arguments presented by the Veteran, and explained the rationale for her opinion.  Specifically, she opined that it was less likely as not that the Veteran's current left knee chondromalacia patella was related to his service or any incident therein.  She explained that there was only one documented incident of left knee injury in service and it appeared to be acute in nature and resolved as there were no further documentation of a chronic left knee condition afterwards.  She acknowledged the Veteran's assertion that he was treated for a left knee condition a few months after leaving service, but noted that documentation for that visit was not available.  The first documented postservice treatment for a left knee condition was in August 1975 when a VA examiner noted that the Veteran's left knee pain had started 3 months prior to the examination (and 29 years after leaving service), and diagnosed the condition as chondromalacia (irritation of the undersurface of the kneecap).  The examiner then noted that as late as 2007, the Veteran's left knee X-rays were within normal limits and that an orthopedic surgeon diagnosed left knee medial collateral ligament strain at that time.  Therefore, in her opinion, it was difficult to relate the Veteran's current left knee disability to the "isolated" incident in service.  She stated that there was "no way to discount documented or undocumented trauma and other stresses in the long interval" after service and the condition.  As this opinion was by a physician (who by virtue of training and experience is eminently qualified to offer this opinion), reflects familiarity with the entire record as well as the Veteran's past medical history, and includes an explanation of the rationale for the opinion, it has substantial value.  The Board finds the opinion persuasive.

As was noted above, the Veteran also asserts that his current left knee disability warrants service connection on a secondary basis.  There are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has a current left knee disability for which service connection is sought.  He also has a service-connected disability, bilateral pes planus.  What he must still show to substantiate this claim is that the service-connected bilateral pes planus caused or aggravated the left knee disability.

At the July 2011 hearing before the Board, the Veteran testified that one of his doctors in Gainesville, Florida had said "something about" his left knee disability being related to his pes planus when he went there for an examination.  However, the Veteran's postservice VA treatment records are silent for such an opinion.  Moreover, on September 2011 VA examination, it was the examiner's opinion that the Veteran's current left disability was less likely as not caused or aggravated by his service-connected bilateral pes planus.  She explained that there was no scientific medical support for pes planus (bilateral and mild, in this case) causing knee chondromalacia (one-sided, in this case).  Furthermore, there was no objective evidence during the examination of significant postural/gait pattern abnormality from the pes planus that might cause undue stress on the knee, and his leg lengths were also equal on measurement.  As to the aggravation aspect, the examiner explained that there was no objective evidence (in the form of abnormal pressure points/calluses on the feet/shoes, leg length discrepancy, asymmetry of posture/ stance/weight-bearing) that the Veteran's bilateral pes planus, which was mild, was aggravating his left knee chondromalacia.  She further observed that chondromalacia affects the back side of the patella, which is anterior to the knee joint (vertical force) and thus would not be pathomechanically affected by the pes planus.  As there is no competent evidence to the contrary, and given the references to evidence which reflect familiarity with the entire record, as well as the references to general medical principles, the Board finds the September 2011 VA examiner's opinions probative and persuasive.  

The Veteran's own statements relating his left knee disability to his left knee injury in service and to his service-connected bilateral pes planus do not merit any substantial probative value.  They are bare expressions of belief, unaccompanied by any explanation of rationale. They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (the lengthy postservice interval before a left knee problem became evident to him and/or was clinically documented, e.g.).  Whether a left knee disability may (in the absence of credible evidence of continuity, as here) be related to remote knee injury is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  Likewise, the question of whether one disability causes or permanently aggravates another is also a medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  Accordingly, it must be denied.

Increased rating

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.
The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned.  Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a (maximum) 50 percent rating is warranted.  38 C.F.R. § 4.71a, Code 5276.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with excursion, strength, speed, coordination, and endurance.  Furthermore, the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  

Under 38 C.F.R. § 4.45, the factors of disability in the joints reside in reductions of their normal excursion of movements in different planes.  Inquiry is directed to the following considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

Under 38 C.F.R. § 4.59, painful motion is an important factor in determining the severity of an arthritis disability.  The facial expression, wincing, etc., on pressure or manipulation should be carefully noted and definitely related to affected joints.  Muscle spasms will also greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.

On June 2006 VA examination, the Veteran complained that his feet had worsened in the past several years with increased pain and burning sensation in the arches after walking only one block.  He also complained that he was unable to stand for more than a few minutes.  He stated that he occasionally required a cane to walk, rested frequently, and wore supportive shoes.  He did not take any pain medication for his disability.  He reported that there was pain, fatigability, weakness, and lack of endurance along the arches of both feet while he walked and stood.  He denied having symptoms of swelling, heat, or stiffness.  On physical examination, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones, or any skin/vascular foot abnormalities in either foot.  There was a hallux valgus deformity noted in the first metatarso-phalangeal joint with associated stiffness in both feet; the range of motion was intact.  Specific to the left foot, the Achilles alignment on both non-weight bearing and weight-bearing was inward bowing.  There was no pain or spasm on manipulation and it was partially correctable with manipulation. There was no forefoot or midfoot malalignmnet.  There was also no evidence of pronation.  An arch was present on non-weight bearing, but not on weight-bearing.  There was no pain on manipulation, or any evidence of muscle atrophy of the foot.  The location of the weight-bearing line was medial to great toe.  The range of motion of the foot was intact.  Specific to the right foot, the Achilles alignment on both non-weight bearing and weight-bearing was normal.  There was no pain on manipulation; the location of the weight-bearing line was medial to great toe; and the range of motion of the foot was intact.  The Veteran's gait was found to be normal.  Residuals bilateral pes planus and bilateral hallux valgus first metatarso-phalangeal joint were diagnosed, with the latter disability noted to be not related to the Veteran's pes planus.  The examiner further opined that the Veteran's pes planus would have a significant effect on his general occupation and activities of daily living in that it caused him to have decreased mobility, problems with lifting and carrying, weakness and fatigue, and pain.  The examiner further noted the Veteran's report that he had retired in 1978 because of his hypertension and painful feet.

July 2007 to October 2011 VA treatment records show that in November 2007, the Veteran complained of painful feet.  On musculoskeletal examination, he was noted to have a pronated gait that was painful.  It was also noted that his bilateral metatarsalgia had been controlled with inserts which were worn out.  No clubbing or cyanosis of the digits was noted.  Bilateral metatarsalgia and pes planus were diagnosed, and orthotics and shoes were prescribed.  Similar findings were reported in February 2009.  During that visit, the Veteran noted that his painful feet were "okay" so long as he used inserts, and requested new inserts and shoes.  

At the July 2011 hearing before the Board, the Veteran testified that feet burned such that he could not stand very much.  He reported that his orthotics and shoes (received from VA) helped some, but noted that he experienced swelling in his feet and could not walk far.  He also stated that he had not sought treatment for his feet in a couple of years, and indicated that he required the use of a cane because of his knee and feet.

On September 2011 VA examination, the Veteran complained of burning feet with pain on the bottom of his feet, tingling, and numbness.  The examiner noted that the Veteran also had a medical history of rheumatoid arthritis; bladder cancer status post surgery, radiation, and chemotherapy; and a low back condition with radiation pain, all of which were unrelated to his bilateral pes planus and could also cause or contribute to feet/leg symptoms.  With regard to the bilateral pes planus, the examiner found that the Veteran did suffer from pain on use of the feet in both feet, and that the pain was accentuated on use.  He did not, however, suffer from pain on manipulation of the feet, have any indication of swelling on use, have characteristic calluses (or any calluses caused by the flatfoot condition), or suffer from extreme tenderness on the plantar surface of either feet.  The Veteran's pain symptoms were relieved by arch supports.  On examination of the alignment and deformity of the Veteran's feet, he was noted to have decreased longitudinal arch height on weight-bearing in both feet.  There was no objective evidence of marked deformity of the feet (pronation, abduction, etc.) and there was no marked pronation of the foot.  The weight-bearing line fell over or medial to the great toe in both feet.  The was no inward bowing of the Achilles tendon in either foot, and there was also no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran was noted to require the use of several assistive devices as a normal mode of locomotion, such as a wheelchair occasionally and a cane and walker regularly; however, he reported that these were prescribed and used after he sustained a left lateral malleolar fracture and required surgery in May 2005, and were not related to or caused by his bilateral pes planus.  The examiner opined that the Veteran's pes planus did not result in any functional impairment such that no effective function would remain other than that which would be equally well-served by an amputation with prosthesis.  He also opined that the Veteran's pes planus would not impact his ability to work, as (according to the Veteran) he was able to work as a sales manager even with his flat feet until he retired in 1978, and still had good hand function.  The examiner further reviewed imaging studies previously performed and noted that there was evidence of mild arthritis in the Veteran's tarsamoetatarsal and metatarso-phalangeal joint; this was not found to be related to his pes planus.

The Veteran has been assigned a 10 percent rating for his bilateral pes planus.  Based on the aforementioned evidence of record, the Board finds that even with consideration of the DeLuca factors (see DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be applied when evaluating disabilities involving limitation of motion)), the Veteran's disability picture is well-encapsulated by the criteria for a 10 percent rating for pes planus.  Specifically, the evidence shows that his weight-bearing line is over or medial to the great toe, and that he suffers from pain on use (although, not manipulation).  Furthermore, while inward bowing of the tendo achillis was not noted during the September 2011 VA examination, it was noted in his left foot during the June 2007 VA examination.  
The Veteran argues that his bilateral pes planus warrants a higher rating; however, there is no objective evidence in either foot of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or any characteristic callosities.  Consequently, a 30 percent rating is not warranted for any part of the appeal period.  The Board notes that during the Veteran's November 2007 and February 2009 VA podiatry consultations, he was observed to have a pronated gait and acknowledges that marked pronation is one of the criteria for a 50 percent rating.  However, objective evidence of pronation was not noted during either of the June 2007 or September 2011 VA examinations.  As to the other criteria for a 50 percent rating, there is no evidence that the Veteran's bilateral pes planus results in extreme tenderness of the plantar surfaces of the feet; or marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Notably, the Veteran has reported both during VA treatment and at the July 2011 hearing before the Board that his symptoms are improved with the use of orthopedic shoes and inserts.  Accordingly, a 50 percent rating for the Veteran's bilateral pes planus is also not warranted for any part of the appeal period.

The Board also has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's bilateral pes planus and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria for the rating assigned, and consequently those criteria are not inadequate.  Significantly, although the Veteran asserted both at the June 2007 VA examination and the July 2011 hearing before the Board that he requires the use of a cane because of his bilateral pes planus, such assertions are contraindicated by his statement during the September 2011 VA examination wherein he reported that he required the regular use of a cane, walker, and occasionally a wheelchair because of a left lateral malleolar fracture with subsequent surgical repair, and not because of his bilateral pes planus.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

Finally, while the Veteran reported on June 2007 VA examination that he retired because of his hypertension and painful feet, at the September 2011 VA examination, the Veteran reported that prior to his retirement he was able to work as a sales manager even with his flat feet, and noted that he had good hand function.  The September 2011 VA examiner further opined that the Veteran's bilateral pes planus would not impact his ability to work.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claim for an increased rating; accordingly, the appeal in this matter must be denied.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


